UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4511


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARVIN MAURICE GOODSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., Chief District Judge. (3:06-cr-00380-RJC-1)


Submitted:    January 30, 2009                 Decided:   March 23, 2009


Before WILKINSON and      MICHAEL,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Matthew R. Segal,
FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville,
North Carolina, for Appellant. Gretchen C. F. Shappert, United
States Attorney, Adam Morris, Melissa L. Rikard, Assistant
United   States  Attorneys,  Charlotte, North   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Marvin Maurice Goodson was convicted of one count of

armed bank robbery, in violation of 18 U.S.C. § 2113(d) (2000),

and one count of brandishing a firearm in the commission of that

robbery, in violation of 18 U.S.C. § 924(c)(1)(A)(ii) (2000).

He received a 156-month sentence.                    Goodson argues on appeal that

the district court erred in rejecting his Batson v. Kentucky,

476 U.S. 79 (1986), challenges to the Government’s peremptory

strikes     of    three   black      jurors        and     erred   in    two    evidentiary

rulings.     Finding no error, we affirm.

             The    Equal     Protection           Clause    forbids      the    use     of   a

peremptory        challenge    for    a       racially       discriminatory           purpose.

Batson, 476 U.S. at 86.           This court affords great deference to a

district court’s determination of whether a peremptory challenge

was exercised for a racially discriminatory reason and reviews

the   district      court’s    rulings        on     that    point      for    clear    error.

Jones v. Plaster, 57 F.3d 417, 421 (4th Cir. 1995).

             Generally, a Batson challenge consists of three steps:

(1)   the        defendant    makes       a        prima     facie      case     of     racial

discrimination;        (2)     the     Government            offers      a     race-neutral

explanation for its strikes; and (3) the trial court decides

whether     the     defendant     has         carried       its    burden       and     proved

purposeful discrimination.                See Purkett v. Elem, 514 U.S. 765,

767-68 (1995).        However, once the Government has offered a race-

                                               2
neutral explanation for the peremptory challenge and the trial

court     has    ruled      on   the    ultimate              question    of    intentional

discrimination, “the preliminary issue of whether the defendant

had made a prima facie showing becomes moot.”                            Hernandez v. New

York, 500 U.S. 352, 359 (1991).                    This second step of the Batson

inquiry     does      not    require     that           the     Government’s         proffered

rationale       for   the    strike     be     persuasive          or    even    plausible.

Purkett, 514 U.S. at 767-68.                 Further, the proffered reason need

not be worthy of belief or related to the issues to be tried or

to the prospective juror’s ability to provide acceptable jury

service.        Jones, 57 F.3d at 420.              All that is required is that

the reason be race-neutral.             Purkett, 514 U.S. at 768.

            Here, the prosecutor explained that she struck a black

female     juror      on    account     of        her    occupation       as     a    private

investigator, gun ownership, and her maternal relationship to a

convicted criminal.           The Government also struck two black males,

and the prosecutor explained that she struck one on account of

his occupation as an attorney and his prior experience with the

criminal    justice         system     and    the        other     on    account      of   his

inattentiveness to the proceedings and his demeanor.                                   At the

second step of the Batson inquiry, occupation, relationship to a

convicted criminal, experience with the criminal justice system,

and     demeanor      and    attentiveness          are        legitimate       race-neutral

reasons to strike.           See Smulls v. Roper, 535 F.3d 853, 867 (8th

                                              3
Cir.   2008)      (occupation     legitimate        reason       to    strike);       United

States     v.     Johnson,   54 F.3d 1150,     1163        (4th    Cir.    1995)

(relationship to one involved in criminal activity provides a

proper basis to strike); United States v. Wilson, 867 F.2d 486,

487-88 (8th Cir. 1989) (upholding the strike of a juvenile court

social worker who had experience working with police officers

and defense lawyers); United States v. Lorenzo, 995 F.2d 1448,

1454 (9th Cir. 1993) (lack of attentiveness a neutral reason to

strike).         Additionally,       a    potential       juror’s        gun    ownership

provides    a     permissible     basis         upon    which     to     strike.        See

Hernandez, 500 U.S. at 360 (noting that unless a discriminatory

intent     is     inherent   in      the        prosecutor’s          explanation,       the

proffered reason will be deemed race-neutral).                          By articulating

race-neutral reasons for the strikes, the Government satisfied

its burden at the second step of the analysis.

            If steps one and two are met, the trial court must

then decide whether the Government’s explanation is pretextual

and whether the opponent of the strike has met his burden of

proving    purposeful    discrimination.                The   defendant        must   “show

both that [the Government’s stated reasons for a strike] were

merely pretextual and that race was the real reason for the

strike.”        United States v. McMillon, 14 F.3d 948, 953 (4th Cir.

1994).     In making this showing, the “defendant may rely on all

relevant    circumstances       to       raise    an     inference       of    purposeful

                                            4
discrimination.”             Miller-El v. Dretke, 545 U.S. 231, 240 (2005)

(internal         quotation      marks     omitted).          The    defendant         need    not

“point       to    an   identical        juror       of    another       race    who   was     not

peremptorily challenged.”                 Golphin v. Branker, 519 F.3d 168, 179

(4th Cir. 2008).             Rather, “direct comparisons between similarly

situated venire-persons of different races” are probative.                                     Id.

at 179-80 (internal quotation marks omitted).

                  Goodson    did    not    identify         similarly      situated         venire

members who were not peremptorily challenged, see Golphin, 519

F.3d    at    179,      or   otherwise      establish         that    race       was   the    real

reason for the Government’s strikes.                         Accordingly, the district

court did not err in concluding that the Government’s strikes

did not violate Batson.

                  Next, Goodson challenges as a violation of Fed. R.

Evid. 404(b) the district court’s admission of evidence that

Batson       committed       a   prior     robbery.          We    review       for    abuse    of

discretion           the     district           court’s       determination            on      the

admissibility           of   evidence      under      Fed.    R.     Evid.      404(b).        See

United       States     v.   Queen,       132 F.3d 991,    995    (4th    Cir.      1997).

Under Rule 404(b), evidence of other crimes is not admissible to

prove    bad       character       or   criminal          propensity.           Fed.   R.    Evid.

404(b).       Such evidence is admissible, however, to prove “motive,

opportunity, intent, preparation, plan, knowledge, identity, or

absence of mistake or accident.”                          Id.; see Queen, 132 F.3d at

                                                 5
994.     An “inclusive” rule, Rule 404(b) allows the admission of

evidence of other crimes or acts except those which tend to

prove only criminal disposition.                     See Queen, 132 F.3d at 994-95.

               Evidence        of   prior      crimes      is    admissible          under    Rules

404(b) and Fed. R. Evid. 403 if the evidence is: (1) relevant to

an     issue        other      than    the       defendant’s         general           character;

(2) necessary; (3) reliable; and (4) the probative value of the

evidence       is    not     substantially           outweighed      by       its    prejudicial

effect.        Queen, 132 F.3d at 997.                     An acceptable purpose for

evidence of other crimes is to prove the immediate context, or

res gestae, of the case.               See United States v. Masters, 622 F.2d
83, 86 (4th Cir. 1980).                Other bad acts are admissible when they

are    intimately          connected      with       and    explanatory         of     the    crime

charged so that their proof is appropriate to complete the story

of the crime.            Id.       A limiting jury instruction explaining the

purpose for admitting evidence of prior acts and advance notice

of     intent       to     introduce          evidence      of     prior        acts     provides

additional protection to defendants.                       Queen, 132 F.3d at 997.

               In     this     case,      a     jailhouse        informant          housed        with

Goodson testified that Goodson admitted to the commission of a

previous       robbery       and    had       learned      lessons       from    his     mistakes

during the previous robbery, such as how not to get caught and

that if he robbed the bank on his own, no co-defendants would

testify    against          him.      The      Government        filed    a     notice       of    its

                                                 6
intent   to    use    this     evidence     pursuant       to   Rule    404(b).       The

district court permitted the informant’s testimony upon finding

it was relevant to Goodson’s plan and preparation and completed

the story of the robbery with which he was charged by explaining

how Goodson’s commission of the charged robbery was informed by

his   mistakes    in     the    prior   robbery.           Further,     there   was    no

suggestion     from     Goodson    that     the    prior      robbery   was    any   more

sensational or disturbing than the one with which Goodson was

charged.      Accord United States v. Boyd, 53 F.3d 631, 637 (4th

Cir. 1995) (holding that no unfair prejudice is present when the

prior act is no more sensational or disturbing than the crimes

with which the defendant was charged).                     The district court also

conducted a balancing analysis and issued a limiting instruction

to the jury.          On these facts, we conclude that the district

court did not abuse its discretion in admitting evidence of the

prior robbery.

              Goodson    also     alleges       error    in   the   district    court’s

exclusion of testimony from an Assistant United States Attorney

(“AUSA”).       Here, the jailhouse informant also testified that,

during their incarceration together, Goodson had shown him a

page of a plea agreement listing penalties Goodson would have

faced had he signed the agreement.                      The district court struck

this testimony sua sponte and instructed the jury to disregard

it.   Believing that the informant was lying about the existence

                                            7
of a proposed plea agreement, Goodson sought to call an AUSA to

testify that the United States Attorney’s Office had not offered

Goodson   a     plea    agreement          in   this    case.      The     district    court

refused   this       request,        noting     that     the     informant’s       testimony

concerning the existence of a plea agreement was purely about a

collateral matter and that it had already struck the informant’s

testimony that Goodson had shown him a page of that agreement

listing penalties.

              Goodson also contends that the district court’s ruling

violated Fed. R. Evid. 608(b) and his constitutional right to

present a defense.            Fed. R. Evid. 608(b) states in relevant part

that “[s]pecific instances of the conduct of a witness, for the

purpose of attacking or supporting the witness’ character for

truthfulness . . . may not be proved by extrinsic evidence.”                                We

conclude, however, Rule 608(b) is not implicated in this case,

as Goodson sought to introduce the testimony of a third party,

the   AUSA,     to     give    testimony         on    the     question    that     did    not

implicate the conduct of the informant.                         Moreover, even if Rule

608(b)    was    implicated,          we    would      conclude     that     the    district

court’s exclusion of the testimony of the AUSA did not run afoul

of the Rule.

              Finally,         although         a     criminal      defendant        has     a

constitutional         right    to    present         evidence    in   his    favor,      see,

e.g., United States v. Moussaoui, 382 F.3d 453, 471 (4th Cir.

                                                8
2004),     “a    defendant’s      right    to      present      a    defense       is     not

absolute; criminal defendants do not have a right to present

evidence    that       the    district    court,    in    its       discretion,         deems

irrelevant or immaterial.”               United States v. Prince-Oyibo, 320
F.3d 491, 501 (4th Cir. 2003) (citing Taylor v. Illinois, 484
U.S. 400, 410 (1988) (“The accused does not have an unfettered

[Sixth Amendment] right to offer testimony that is incompetent,

privileged, or otherwise inadmissible under the standard rules

of evidence.”)).          Therefore, if the district court acted within

its discretion in excluding irrelevant or immaterial evidence

offered    by     a    defendant,    the   exclusion       did       not    violate      his

constitutional rights.

            In this case, the district court properly ruled that

the   informant’s        testimony    concerning         the    plea    agreement         was

collateral to the charges in this case.                        Because the district

court acted within its discretion in so ruling, the exclusion of

the AUSA’s testimony did not violate Goodson’s constitutional

right to present a defense.

            We therefore affirm the district court’s judgment.                            We

dispense        with   oral     argument    because       the       facts    and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                               AFFIRMED

                                           9